                                         ACTION REQUIRED
                                             ELECTION FORM

                         Indicate your election EITHER to Consent to the
                  Jurisdiction by assigned Magistrate Judge for all purposes OR
                    Random Reassignment to a District Judge for the EDNY

[CASE CAPTION]                                                                           [DOCKET NUMBER]

                       Consent to Jurisdiction by Assigned Magistrate Judge

       Pursuant to 28 U.S.C. § 636(c)(1) the undersigned party voluntarily consents to have the
assigned United States Magistrate Judge conduct any and all further proceedings in this case,
including trial and entry of a final judgment, with direct review by the United States Court of
Appeals for the Second Circuit if an appeal is filed.


Name of Party



Signature of Attorney or Pro Se Party                                                              Date


---------------------------------------------------------------------------------------------------------------

                             Assignment to a United States District Judge

       Pursuant to 28 U.S.C. § 636(c)(2) the undersigned acknowledges the availability of a
United States Magistrate Judge to preside for all purposes but elects to have this case randomly
assigned to a United States District Judge.



Name of Party



Signature of Attorney or Pro Se Party                                                              Date


*Return this form within 30 days of the filing of the accompanying “Order in cases previously
assigned to Judge Feuerstein.” After completing this form, parties may email it in .pdf format to
to consent@nyed.uscourts.gov or mail it to the United States District Court for the Eastern
District of New York, 100 Federal Plaza, Central Islip, New York 11722.
